Citation Nr: 1825577	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for left knee sprain rated as noncompensable prior to April 30, 2012, and 10 percent disabling from that date.  

2.  Entitlement a higher initial rating for left knee lateral instability, rated noncompensable prior to April 30, 2012, and 10 percent disabling from that date.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That rating decision granted service connection for left knee sprain, assigning an initial noncompensable rating effective December 29, 2006.  The Veteran disagreed with that rating decision.  

Subsequently, a July 2013 rating decision granted a 10 percent rating for left knee sprain, and a separate 10 percent rating for left knee instability, both effective from April 30, 2012.  The Veteran continued to disagree with the ratings assigned.

While the RO certified the issue on appeal as entitlement to earlier effective dates for the 10 percent ratings for left knee sprain and instability, the issues before the Board are more appropriately characterized as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to higher initial ratings for his service connected left knee disability. 

The Veteran initially filed a claim for service connection for a left knee disability in December 2006.  A December 2011 rating decision granted service connection for left knee sprain and assigned an initial noncompensable rating from December 2006.

On April 30, 2012 the Veteran submitted a claim for increased rating for his service connected left knee.  The RO accepted this as a timely notice of disagreement (NOD) with the initial noncompensable rating assigned in the December 2011 rating decision.  Further, pertinent evidence (e.g. a June 2012 VA examination and medical records) was received within a year of the December 2011 rating decision.  

In a July 2013 rating decision, the RO granted a 10 percent rating for left knee sprain, and a separate 10 percent rating for left knee instability.  Both awards were made effective from April 30, 2012.  The Veteran contends that his compensable ratings should be effective from December 2006.

While the RO certified the issue on appeal to the Board as entitlement to earlier effective dates for the 10 percent ratings for left knee sprain and instability, the Board notes that as the April 2012 statement from the Veteran was a timely NOD with respect to the initial December 2011 rating decision, the issues before the Board are as shown on the first page of this decision, i.e., claims for higher initial ratings.  See 38 C.F.R. § 3.156(b).

The Veteran was provided with a VA examination of both knees in September 2014 in conjunction with a separate claim for an increased rating for his service connected right knee disability.  In September 2014 the RO issued a rating decision that included a rating for the right knee disability.  That rating decision contained a notation to the effect that the left knee was on appeal and would be the subject of a separate letter.  No such letter is of record, and no supplemental statement of the case (SSOC) has been issued considering the September 2014 VA examination with respect to the left knee ratings on appeal.

Further, in June 2015 the Veteran filed a "new" claim for "left knee torn meniscus surgery" and reported that he had been treated at the Fayetteville VAMC from April 2015 to June 2015.  The record does not contain any VAMC treatment records dated after August 2014.

Thus, the case must be remanded to obtain updated VAMC records and for the RO to consider the initial ratings for the entire period on appeal, with consideration of all relevant evidence, including the September 2014 VA examination.  A new examination of the left knee is also necessary in order to evaluate the left knee disability post-surgery.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file updated records of treatment of the Veteran from the VAMC in Fayetteville, NC, dated since August 2014, including any records pertaining to left knee surgery in 2015.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service connected left knee disability.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.

The extent of any left knee instability must be described, as well as any symptoms associated with meniscal surgery.  The left knee should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

The examiner is asked to consider the Veteran's functional loss.  The examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment with repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner. 

A complete rationale must be provided for all opinions expressed.

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim in light of all additional evidence received including the September 2014 VA knee examination.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




